Horrblower, C. J.
The plea, liberum tenementum puts the title in question; and the jury having passed thereon, the plaintiff is entitled to costs.
Ford, J.
I have no doubt of the plaintiffs’ right to costs. By the plea, issue, and verdict, the title is directly at issue. If the certificate were necessary, I think it may now be given, but it is not necessary.
Ryersor, J.
In this case there are two pleas, one of which puts the title in question. But even on the general issue pleaded, the title as offered to be set up here, entitles the plaintiff to costs. The question was one which a Justice of the Peace could not try.
I had entertained an opinion, from the English practice, that a certificate may be given at any time; but perhaps our statute was intended to alter that rule.

Costs allowed.

D. Elmer, applied for and obtained a rule to shew cause, why a new trial should not be granted, the postea being brought in at this term.
Leave to amend the replication on payment of costs, was also granted.